COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        DJ Christopher Lowe v. The State of Texas

Appellate case number:      01-14-00158-CR

Trial court case number:    10-DCR-055397

Trial court:                400th Judicial District Court of Fort Bend County

        On June 25, 2015, this Court had ordered appellant’s appointed counsel, Mark W.
Racer, to file motions to withdraw and to reinstate this appeal. On July 13, 2015, the
Clerk of this Court received and filed appellant’s counsel’s motion to withdraw, which
attached his Anders brief and the Kelly cover letter he had sent to appellant, dated
November 20, 2014, enclosing the motion to withdraw and Anders brief, informing him
of his right to submit a response, and enclosing a copy of the records. See Anders v.
California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967); Kelly v. State, 436 S.W.3d
313, 319–20 (Tex. Crim. App. 2014) (requiring appointed counsel to provide notification
to his client of his motion to withdraw and Anders brief along with informing him, among
other things, of his right to request a copy of the record to file a pro se response).
Although appellant’s counsel did not include a separate motion to reinstate, it appears
that he inadvertently failed to file the motion to withdraw with this Court when he served
that motion on both the State and the appellant on November 20, 2014.
         Accordingly, we WITHDRAW our June 2, 2015 Order of Abatement and
ORDER the Clerk of this Court to REINSTATE this appeal. Because the trial clerk’s
letter, filed on March 4, 2015, in this Court, confirms that a copy of the appellate records
was sent to appellant, the appellant is ORDERED to file a pro se response to his
counsel’s Anders brief, if any, within 30 days of the date of this order. See TEX. R. APP.
P. 2, 38.6(d). If appellant fails to timely file a pro se Anders response, this Court may
submit his appeal for determination without his response.
       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually      Acting for the Court
Date: July 28, 2015